


Exhibit 10.1


Before the Public Service Commission
Of the State of Missouri


In the Matter of the Tariff Filing of KCP&L Greater Missouri Operations Company,
to Implement a General Rate Increase for Retail Electric Service Provided to
Customers in its Missouri Service Areas it formerly served as Aquila
Networks—MPS and Aquila Networks—L&P.
 
)
)
)
Case No. ER-2009-0090
Tariff No. JE-2009-0913



NON-UNANIMOUS STIPULATION AND AGREEMENT




COME NOW the undersigned—KCP&L Greater Missouri Operations Company (“GMO”), the
Staff of the Missouri Public Service Commission (“Staff”), the Office of the
Public Counsel (“OPC”), Missouri Department of Natural Resources (“MDNR”) and
Dogwood Energy, LLC (“Dogwood”) (individually “Signatory” and collectively
“Signatories”) and state the following for this Non-unanimous Stipulation and
Agreement (“2009 GMO Stipulation”).  The terms “Non-Utility Signatory” and
“Non-Utility Signatories” refers to a party other than GMO that has signed this
2009 GMO Stipulation and all of the parties other than GMO that have signed this
2009 GMO Stipulation, respectively.
 
1.           Revenue Requirement
 
The Signatories agree the Commission should reject the proposed electric service
tariff sheets GMO filed September 5, 2008 that initiated this general rate
increase case.  GMO shall be authorized to file revised tariff sheets containing
rate schedules for electric service designed to produce an increase in overall
Missouri jurisdictional gross annual base electric revenues, exclusive of any
applicable license, occupation, franchise, gross receipts taxes or other similar
fees or taxes, of $48.0 million for its operations serving the

 
 

--------------------------------------------------------------------------------


 
territory it formerly served as Aquila Networks-MPS (“MPS”), and $15.0 million
for its operations serving the territory it formerly served as Aquila
Network-L&P (“L&P”), effective for electric service rendered on and after
September 1, 2009, provided however, that the Iatan 1 Air Quality Control System
("AQCS") facilities meet the Staff's in-service criteria which are attached to
the Direct Testimony of Brent Davis as Schedule BCD-2 in Case No. ER-2009-0089
by May 30, 2009.  The Signatories agree that GMO’s “base energy cost” included
in the new rates and for GMO’s FAC will be $0.02348 for MPS and $0.01642 for
L&P.  Exemplar revised tariff sheets designed to implement this 2009 GMO
Stipulation are attached as Schedule 1.  Subject to the provisions herein, the
stipulated rate increase resolves this case.
 
2.           Rate Design
 
The Signatories agree that the rate design shall be on an equal percentage
across the board basis for each rate class; and within each rate class, all
energy, demand and service charges shall receive the same equal percentage
increase as the overall class increase, i.e., each rate element shall receive
the same percentage increase.  The Signatories agree that the return check
charge will increase to $30.
 
3.           Customer Class Cost of Service Study
 
GMO agrees to file a new class cost of service study case by June 30, 2010.
 
4.           Vegetation Management and Infrastructure Inspection
 
The Signatories agree that there shall be no tracker for vegetation management
or infrastructure inspection activities, but that GMO shall create sub-accounts
for each where the costs for these activities shall be booked for GMO.  GMO
shall submit quarterly reports detailing GMO’s vegetation management activities
and expenses to the

 
 

--------------------------------------------------------------------------------

 
 
Commission’s Energy Department.  GMO agrees to maintain records to separately
identify the costs to implement the Commission’s new Vegetation Management
regulations using Federal Energy Regulatory Commission accounts 593000
(distribution) and 571005-571006 (transmission); GMO shall use department 752
for MPS and department 952 for L&P.  GMO states that it is in the process of
setting up appropriate accounts to track infrastructure and reliability
reporting costs.
 
5.           Prudence and In-Service Timing of Iatan 1
 
No Signatory to this 2009 GMO Stipulation shall argue that anyone is prohibited
from arguing or presenting evidence in the next GMO  general rate case
challenging the prudence of any Iatan 1 construction cost or that Iatan 1 should
have been operating at full generation capacity sooner than the actual date that
Iatan 1 is found to be fully operational and used for service; provided,
however, that any proposed disallowance of rate base for imprudence under this
paragraph shall be limited to a maximum amount of GMO rate base no greater than
$15 million inclusive of Iatan common costs.  GMO acknowledges Kansas City Power
& Light Company has represented that Iatan 1 and Iatan common costs will not
exceed $733 million on a total project basis.  Should the Commission find that
GMO, respecting any Signatory’s construction audit of these costs, (a) failed to
provide material and relevant information which was in GMO’s control, custody,
or possession, or which should have been available to GMO through reasonable
investigation, (b) misrepresented facts relevant to charges to Iatan 1 or Iatan
common costs, or (c) engaged in the obstruction of lawful discovery, said
Non-Utility Signatory is not bound to proposing a disallowance to GMO’s Missouri
jurisdictional rate base no greater than $15 million inclusive of Iatan common
costs in aggregate amount with

 
 3

--------------------------------------------------------------------------------

 
 
regard to such construction audit.  GMO shall maintain Caseworks for the use of
the Non-Utility Signatories.  The Non-Utility Signatories may continue their
construction audits of Iatan 1 and Iatan 2 prior to GMO filing its Iatan 2 rate
case.  GMO will facilitate the resolution of all outstanding discovery disputes
with the Non-Utility Signatories and cooperate with the Non-Utility Signatories
in any construction audits of Iatan 1 and Iatan 2.  GMO shall have the right to
object, or to continue to object, to discovery of the Non-Utility Signatories
under applicable law or Commission rule.  GMO and the Non-Utility Signatories
will seek timely resolution of discovery disputes.
 
6.           Allocations of Common Plant for Iatan 1 and 2
 
(a)           The Signatories agree that GMO can record to a regulatory asset
the depreciation and carrying costs associated with the Iatan 1 Air Quality
Control System (“AQCS”) and identified Iatan common facilities costs
appropriately recorded to Electric Plant in Service that are not included in
rate base in the current rate case.  Depreciation and carrying costs will
continue to be deferred to the regulatory asset until the date new rates become
effective resulting from GMO’s next general rate case.  Amortization of the
accumulated deferred costs will begin at that time based on the depreciable life
of the Iatan 1 AQCS plant.
 
(b)           The determination of the value of the owners of Iatan 1 due from
other owners of Iatan 2 joining as additional owners of common plant already
paid for by the Iatan 1 owners has not been calculated, and is to be accrued as
an offset to common plant costs.
 
(c)           If Staff's in-service criteria are met by May 30, 2009, the
Signatories agree to the use of “construction accounting” for the remaining
Iatan 1 AQCS and identified

 
 4

--------------------------------------------------------------------------------

 
 
Iatan common facilities prudent costs incurred after the true-up cutoff of April
30, 2009.  The additional Iatan 1 AQCS and identified Iatan common facilities
prudent costs incurred as of the true-up cutoff of April 30, 2009 and to be
included in rate base in this case will be provided as part of a late-filed
Schedule 4 to this 2009 GMO Stipulation that will be filed in this case by June
8, 2009.   Additional amounts for the remaining Iatan 1 AQCS and identified
Iatan common facilities prudent costs incurred after the true-up cutoff of April
30, 2009, based on invoices timely booked or approved for payment on or before
May 31, 2009, will be added to the respective April 30, 2009 amounts, and
provided by GMO in the late-filed Schedule 4 to this 2009 GMO Stipulation that
will be filed in this case by June 8, 2009.  “Construction accounting” is
defined in the Stipulation and Agreement authorizing Kansas City Power & Light
Company’s Experimental Regulatory Plan as finally amended and approved by the
Commission in Case No. EO-2005-0329 at page 43, Section III.3.d.vii of that
Stipulation and Agreement.  The Signatories agree the amount of common plant
costs to include in rates in this case shall be calculated by the same method
that is used in the illustrative calculation attached to this 2009 GMO
Stipulation as Schedule 2, based on invoices timely booked or approved for
payment on or before May 31, 2009.  Any deferred depreciation expense and
carrying costs will be offset by accumulated deferred income taxes on the Iatan
1 and common plant prudent costs not included in rate base in the current rate
case.  The deferred expenses will receive rate base treatment, and consistent
with the Commission treatment of these types of deferrals, the deferred income
taxes will be included in GMO’s rate base for L&P.  GMO agrees to calculate the
amount due from the other Iatan 2 owners and reflect that amount as an offset to
the common plant costs.  The carrying costs will be

 
 5

--------------------------------------------------------------------------------

 
 
calculated using a return on equity component of 10.2%.  GMO’s actual debt cost
will be adjusted to reflect imputed investment-grade debt, as ordered by the
Commission in its Report and Order in Case No. EM-2007-0374 where it authorized
Great Plains Energy’s acquisition of GMO.
 
7.           Allowance for Funds Used During Construction Rate for Iatan 2
 
The Allowance for Funds Used During Construction (“AFUDC”) rate authorized in
this 2009 GMO Stipulation will utilize a return on equity component of 10.2%;
however, this agreed upon rate does not affect the discounted AFUDC rate
established in the Non-Unanimous Stipulation and Agreement that resolved the
Kansas City Power & Light Company general rate increase case before this
Commission in Case No. ER-2009-0089.
 
8.           Crossroads
 
GMO agrees to explore all reasonable options to add generating capacity to GMO’s
system and use its best efforts to determine the best terms available for each
such option. GMO will provide each Non-Utility Signatory a written report of its
efforts and decisions resulting from these activities by no later than the date
GMO files its next general rate case in Missouri.  In addition, GMO agrees to
provide supporting information to each Non-Utility Signatory that requests
information regarding the written report, subject to the Commission rule 4 CSR
240-2.135 on the treatment of confidential information.  Each Signatory reserves
the right to assert any position on the issue of whether the Crossroads
Generating Facility located in Mississippi should be included or excluded from
GMO’s rate base and operating expenses in any future proceeding.


6


--------------------------------------------------------------------------------


 
9.           Sibley and Jeffrey Air Quality Control System Equipment 
 
The Signatories agree that the Sibley and the Jeffrey Energy Center AQCS
equipment will be allowed into rate base if fully operational and used for
service by May 30, 2009.  No Signatory to this 2009 GMO Stipulation shall argue
that anyone is prohibited from arguing or presenting evidence in GMO’s
next general rate case to challenge the prudence of any Sibley or Jeffrey Energy
Center AQCS construction cost.
 
10.           Economic Relief Pilot Program
 
The Signatories agree that GMO can defer 50% of the costs of its Economic Relief
Pilot Program in a regulatory asset until the next GMO general rate case, with
cost recovery to be determined at that time.  The remaining 50% of such cost
will be borne by GMO’s shareholders.    GMO agrees to address all concerns
raised by Staff in rebuttal testimony, specifically related to the language
regarding discontinuation of customer participation, and the language regarding
reinstatement of former participants, as contained in Attachment Schedule ADD-1
to the Surrebuttal Testimony of Company witness Allen Dennis prefiled in this
case, Case No. ER-2009-0090.  The Signatories agree that this program should be
implemented, but that it should not be considered a demand side management
program.  The Signatories agree that the exemplar tariff sheets labeled P.S.C.
MO. No. 1, Original Sheets Nos. 62.15, 62.16, 62.17, and 62.18 attached to this
2009 GMO Stipulation as part of Schedule 1 capture the Signatories’ agreement
regarding this program.




7


--------------------------------------------------------------------------------

 

 
 
11.
Allocation of off-system sales and Staff’s methodology for fuel and purchased
power allocations between MPS and L&P



The methodology set out in attached Schedule 3, which includes Staff’s
methodology described at pages 75-80 of the Staff Report, Cost of Service filed
in Case No. ER-2009-0090 on February 13, 2009 in the section labeled 5.
Allocation of Fuel and Purchased Power Costs, shall be used to allocate
off-system sales, fuel expenses and purchased power expenses between MPS and
L&P.
 
12.           Income Tax Cost of Removal
 
GMO agrees not to pursue in this case the Income Tax Cost of Removal issue it
raised in this case, and that GMO will never raise this Income Tax Cost of
Removal issue again in any future proceeding.
 
 
13.
Maintenance Expenses



The Signatories agree that GMO is authorized to record costs incremental to
typical maintenance costs related to power plant turbine overhauls in advance of
performing this type of maintenance at the power plants.  This method is used to
match the utilization of the power plant for the generation of electricity with
incremental costs related to power plant turbine overhauls that are required
periodically based on the number of starts for certain gas-fired power
plants.  The accounting for this accrual is to record the authorized cost of
service as expense in the period collected in rates with an offsetting credit to
a regulatory liability until the major maintenance is performed.  Use of this
methodology referenced in this paragraph shall have no ratemaking effect in any
future rate cases.


 
8


--------------------------------------------------------------------------------


 
14.           Demand-Side Management (“DSM”)
 
(a)           The Signatories agree that for ratemaking purposes GMO will defer
the costs of its DSM programs in a regulatory asset, and annually calculate
AFUDC on the balance in that regulatory asset.  DSM programs are defined as
demand response and energy efficiency programs.  The prudently-incurred costs
included in the regulatory asset balance will be amortized over a ten- (10) year
period.  When new rates go into effect reflecting amortization recovery as a
result of future general rate proceedings, the prudently-incurred costs included
in the regulatory asset balance will be added to rate base, GMO will stop
accruing AFUDC on the amount included in rate base, and GMO will begin
amortizing the balance.  Additional DSM program costs incurred after the
effective date of a final Report and Order in GMO’s next general electric rate
proceeding following this case, Case No. ER-2009-0090, will be treated in the
same manner, but will be deferred in a different sub-account by vintage.
 
(b)           GMO also agrees in its next Chapter 22 Resource Planning filing to
include at least one alternative resource plan that demonstrates energy
reductions from demand side resources of at least 1% of the projected retail
energy requirements per year over the 20-year planning horizon, assuming a
net-to-gross ratio of 1.0.
 
15.           Supplemental Weatherization and Minor Home Repair Program
 
GMO agrees to present the Supplemental Weatherization and Minor Home Repair
Program to the customer program advisory group (“CPAG”) at the earliest
opportunity.  GMO remains committed to the program, but believes input from the
CPAG would be beneficial to the finalization and implementation of the program.


9


--------------------------------------------------------------------------------

 

 
16.           Low Income/Weatherization Issues
 
GMO agrees to take an active role in the coordination of the exchange of
information between the City of Kansas City, Missouri and the state agencies
that administer the LIHEAP programs to facilitate the referral of customers who
might benefit from GMO’s low-income weatherization program.
 
17.           Pension Agreement
 
GMO and Staff will file a separate Non-Unanimous Stipulation and Agreement
Regarding Pensions in this proceeding.
 
18.           Fuel Adjustment Clause
 
The Signatories agree that GMO’s FAC shall be clarified and modified as
contained in the exemplar tariff sheets attached as part of Schedule 1, and as
follows:
 
 
a.
GMO’s FAC tariff sheets shall list all the expenses and revenues that flow
through its FAC;



 
b.
Monthly fuel and purchased power expenses will be allocated to MPS and L&P on a
going forward basis using Staff’s methodology for allocating such expenses
between MPS and L&P presented in testimony in this case, and as addressed in §
11 of this 2009 GMO Stipulation;



  c.  
   To aid in FAC tariff, prudence and true-up reviews, GMO shall submit to Staff
the following:



 
•
As part of the information GMO submits when it files a tariff modification to
change its cost adjustment factor (“CAF”), GMO’s calculation of the interest
included in the proposed CAF;



 
•
In addition to the monthly reports required by 4 CSR 240-3.161(5), GMO’s
Southwest Power Pool (“SPP”) Energy Imbalance Service (“EIS”) market settlements
and revenue neutrality uplift charges;



 
•
At GMO’s corporate headquarters or at some other mutually agreed upon place
within a mutually agreed upon time for review, a copy of each and every coal and
transportation contract GMO has that is in effect;



 
10

--------------------------------------------------------------------------------



 
•
Within 30 days of the effective date of each and every coal and transportation
contract GMO enters into, both notice to the Staff of the contract and, at GMO’s
corporate headquarters or at some other mutually agreed upon place, the
contracts for review;



 
•
At GMO’s corporate headquarters or at some other mutually agreed upon place
within a mutually agreed upon time, a copy for review of each and every natural
gas contract GMO has that is in effect;



 
•
Within 30 days of the effective date of each and every natural gas contract GMO
enters into, both notice to the Staff of the contract and at GMO’s corporate
headquarters or at some other mutually agreed upon place a copy of the contract
for review;



 
•
A copy of each and every GMO hedging policy that is in effect for Staff to
retain;



 
•
Within 30 days of any change in a GMO hedging policy, a copy of the changed
hedging policy for Staff to retain;



 
•
A copy of GMO’s internal policy for participating in the SPP EIS market,
including any GMO sales/purchases from that market for Staff to retain;



 
•
If GMO revises any internal policy for participating in the SPP EIS market,
within 30 days of that revision, a copy of the revised policy with the revisions
identified for Staff to retain; and



 
•
In addition to supplying the information required by 4 CSR 240-3.190(3) for any
accidents occurring at a power plant involving serious physical injury or death
or property damage in excess of $100,000, the information for every incident at
a power plant in which GMO has any ownership interest that involves serious
physical injury or death or property damage in excess of $100,000 in the
aggregate.



Notwithstanding the provisions of this paragraph, the Non-Utility Signatories
reserve the right to contest in any future proceeding whether GMO’s FAC should
include all costs and revenues associated with all energy and capacity
transactions made by GMO, including purely financial transactions.  Further, the
Signatories reserve the right to assert a position in any future proceedings
regarding the issue of whether GMO’s FAC as

 
 
 11

--------------------------------------------------------------------------------


 
originally authorized by the Commission in Case No. ER-2007-0004 has included
off-system sales.
 
GENERAL PROVISIONS OF STIPULATION
 
18.           Any Signatory may file suggestions, a memorandum or other pleading
in support of this 2009 GMO Stipulation.  Each Signatory shall have the right to
file suggestions, a memorandum or other pleadings in response.  The contents of
any such suggestions, memorandum or other pleading provided by any Signatory
will be its own.
 
19.           This 2009 GMO Stipulation is being entered into solely for the
purpose of disposing of Case No. ER-2009-0090.  Except as expressly and
specifically addressed otherwise in this 2009 GMO Stipulation, no Signatory to
this 2009 GMO Stipulation shall be deemed to have approved, accepted, agreed,
consented, or acquiesced in, including without limitation, any procedural
principle, question of Commission authority, accounting authority order
principle, cost of capital principle or methodology, capital structure principle
or methodology, decommissioning methodology, ratemaking principle, valuation
methodology, cost of service methodology or determination, depreciation
principle or method, rate design methodology, cost allocation principle or
methodology, cost recovery principle or methodology, or prudence question that
may underlie this 2009 GMO Stipulation, or for which provision is made in this
2009 GMO Stipulation.
 
20.           This 2009 GMO Stipulation represents a negotiated
settlement.  Except as specified herein, the Signatories to this 2009 GMO
Stipulation shall not be prejudiced, bound by, or in any way affected by the
terms of this 2009 GMO Stipulation:  (a) in any future proceeding; (b) in any
proceeding currently pending under a separate docket; (c) in

 
 12

--------------------------------------------------------------------------------


 
any pending judicial review and/or appeal including, but not limited to, those
arising from Commission Case Nos. ER-2007-0004, EO-2008-0216, EO-2008-0415,
EO-2009-0254 and EM-2007-0374; and/or (d) in this proceeding should the
Commission decide not to approve this 2009 GMO Stipulation, or in any way
condition its approval of same.
 
21.           The provisions of this 2009 GMO Stipulation have resulted from
extensive negotiations between the Signatories and are interdependent.  If the
Commission does not approve and adopt the terms of this 2009 GMO Stipulation in
total, it shall be void and none of the Signatories shall be bound, prejudiced,
or in any way affected by any of the agreements or provisions hereof, unless
otherwise agreed to by the Signatory.
 
22.           If approved and adopted by the Commission, this 2009 GMO
Stipulation shall constitute a binding agreement among the Signatories.  The
Signatories shall cooperate in defending the validity and enforceability of this
2009 GMO Stipulation and the operation of this 2009 GMO Stipulation according to
its terms.
 
23.           This 2009 GMO Stipulation does not constitute a contract with the
Commission.  Acceptance of this 2009 GMO Stipulation by the Commission shall not
be deemed as constituting an agreement on the part of the Commission to forego
the use of any discovery, investigative or other power which the Commission
presently has.  Thus, nothing in this 2009 GMO Stipulation is intended to
impinge or restrict in any manner the exercise by the Commission of any
statutory right, including the right to access information, or any statutory
obligation.
 
24.           If the Commission does not unconditionally approve this 2009 GMO
Stipulation without modification, and notwithstanding its provision that it
shall become void thereon, neither this 2009 GMO Stipulation, nor any matters
associated with its

 
 13

--------------------------------------------------------------------------------

 
 
consideration by the Commission, shall be considered or argued to be a waiver of
the rights that any Signatory has to a hearing on the issues presented by this
2009 GMO Stipulation, for cross-examination, or for a decision in accordance
with Section 536.080 RSMo 2000 or Article V, Section 18 of the Missouri
Constitution, and each Signatory shall retain all procedural and due process
rights as fully as though this 2009 GMO Stipulation had not been presented for
approval, and any suggestions, memoranda, testimony or exhibits that have been
offered or received in support of this 2009 GMO Stipulation shall thereupon
become privileged as reflecting the substantive content of settlement
discussions and shall be stricken from and not be considered as part of the
administrative or evidentiary record before the Commission for any further
purpose whatsoever, unless otherwise agreed to by all of the Signatories.
 
25.           If the Commission accepts the specific terms of this 2009 GMO
Stipulation, the Signatories waive their respective rights to cross-examine
witnesses; their respective rights to present oral argument and written briefs
pursuant to Section 536.080.1 RSMo 2000; and their respective rights to judicial
review pursuant to Section 386.510 RSMo 2000.  The Signatories agree that the
pre-filed testimony and exhibits of the Signatories shall be entered into the
record without the necessity of the witnesses taking the witness stand.
 
26.           If the Commission has questions for representatives or witnesses
of one or more of the Signatories, the Signatories shall make available, at any
on-the-record session, their witnesses and attorneys for the issues settled by
this 2009 GMO Stipulation, provided that all of the Signatories are given
adequate notice of the on-the-record session.  The Signatories agree to
cooperate in presenting this 2009 GMO Stipulation to the
 
 
14

--------------------------------------------------------------------------------

 
 
 
Commission for approval, and shall take no action, directly or indirectly, in
opposition to approval of this 2009 GMO Stipulation.
 
27.           With the exception of the separate Non-Unanimous Stipulation and
Agreement Regarding Pensions contemplated in this 2009 GMO Stipulation to be
filed by the Staff and GMO, this 2009 GMO Stipulation embodies the entirety of
the agreements between the Signatories in this case and may be modified by the
Signatories only by a written amendment executed by all of the Signatories.
 
WHEREFORE, for the foregoing reasons, the Signatories respectfully request that
the Commission issue an Order approving the terms and conditions of this
Non-Unanimous Stipulation and Agreement.
 
Respectfully submitted,
 


 
STAFF OF THE MISSOURI PUBLIC SERVICE COMMISSION
/s/ Nathan Williams by JMF
_________________________________
Kevin A. Thompson, MBE #36288
General Counsel
Steven Dottheim, MBE #29149
Chief Deputy General Counsel
Nathan Williams, MBE #35512
Deputy General Counsel
Missouri Public Service Commission
P.O. Box 360
Jefferson City, MO  65102
(573) 751-8702 (Voice - Williams)
(573) 751-7489 (Voice - Dottheim)
(573) 751-2690 (Voice - Thompson)
(573) 751-9285 (Fax)
nathan.williams@psc.mo.gov
steve.dottheim@psc.mo.gov
kevin.thompson@psc.mo.gov
 
 
 
 
 
KCP&L GREATER MISSOURI OPERATIONS COMPANY
/s/ James M. Fischer
________________________________
William G. Riggins, MBE #42501
General Counsel
Curtis Blanc, MBN#58052
Managing Attorney - Regulatory
Kansas City Power & Light Company
(816) 556-2785
(816) 556-2787 (Fax)
bill.riggins@kcpl.com
curtis.blanc@kcpl.com
 
James M. Fischer, MBE #27543
Fischer & Dority, P.C.
101 Madison Street, Suite 400
Jefferson City, MO  65101
(573) 636-6758
(573) 636-0383 (Fax)
jfischerpc@aol.com
 
 
15
 
 
 
 
 
 
Karl Zobrist, MBN #28325
Roger W. Steiner, MBN #39586
Sonnenschein Nath & Rosenthal LLP
4520 Main Street, Suite 1100
Kansas City, MO  64111
(816) 460-2545
(816) 531-7545 (Fax)
kzobrist@sonnenschein.com
rsteiner@sonnenschein.com
 
OFFICE OF THE PUBLIC COUNSEL
 
 
 
/s/ Lewis R. Mills, Jr. by JMF
_______________________________
Lewis R. Mills, Jr., MBE #35275
Public Counsel
P.O. Box 2230
Jefferson City,  MO  65102
(573) 751-1304
(573) 751-5562 (Fax)
lewis.mills@ded.mo.gov
 
MISSOURI DEPARTMENT OF NATURAL RESOURCES
 
 
/s/ Harry Bozian by JMF
________________________________
Harry Bozoian, MBE # 37535
Deputy General Counsel
P.O. Box 176
Jefferson City, MO  65102
(573) 751-0323
(573) 526-3444 (Fax)
harry.bozoian@dnr.mo.gov
 
FEDERAL EXECUTIVE AGENCIES
 
 
 
 
_____________________________________
Shayla L. McNeill
Federal Executive Agencies
139 Barnes Ave, Suite 1
Tyndall AFB, FL 32403
AG PROCESSING, INC., WAL-MART STORES, INC. AND SEDALIA INDUSTRIAL ENERGY USERS
 
 
________________________________
Stuart W. Conrad MBE #23966
David L. Woodsmall MBE #40747
3100 Broadway, Suite 1209
Kansas City, Missouri 64111
(816) 753-1122
(816)756-0373 (Fax)
stucon@fcplaw.com
 
UNION ELECTRIC CO., d/b/a AMERENUE
 
 
 
 
__________________________________
James B. Lowery, MBE #40503
Smith Lewis, LLP
111 South Ninth St., Suite 200
P.O. Box 918
Columbia MO 65205-0918
(573) 443-3141
(573) 442-6686 (Fax)
lowery@smithlewis.com
 
HOSPITAL INTERVENORS
 
 
 
 
___________________________________
James P. Zakoura
Smithyman & Zakoura, Chartered
750 Commerce Plaza II
7400 W. 110th Street
Overland Park KS 66210-2346
(913) 661-9800
(913) 661-9863 (Fax)
zakoura@smizak-law.com
 
 
16



DOGWOOD ENERGY, LLC




/s/ Carl J. Lumley
__________________________________
Carl J. Lumley, #32869
130 S. Bemiston, Suite 200
Clayton, Missouri 63105
(314) 725-8788
(314) 725-8789 (Fax)
clumley@lawfirmemail.com






CERTIFICATE OF SERVICE


I do hereby certify that a true and correct copy of the foregoing document has
been hand delivered, emailed or mailed, postage prepaid, this 22nd day of May,
2009, to all counsel of record.
 
/s/ James M. Fischer
James M. Fischer

17

--------------------------------------------------------------------------------
